Citation Nr: 1047091	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-03 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, to 
include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  
He had additional service with the U.S. Navy Reserves.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The Board remanded the case to the RO for further development in 
September 2008.  Development has been completed and the case is 
once again before the Board for review.

The Board notes that the Veteran is shown to have a current 
diagnosis of schizoaffective disorder.  Thus, the Board has 
recharacterized the issue on appeal as entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a 
claim for benefits for one psychiatric disability also 
encompassed benefits based on other psychiatric diagnoses and 
should be considered by the Board to be within the scope of the 
filed claim).


FINDINGS OF FACT

1.  The most probative evidence does not establish a current 
diagnosis of PTSD, and an acquired psychiatric disorder other 
than PTSD, to include schizoaffective disorder, is not shown by 
competent medical evidence to be etiologically related to active 
service.  

2.  The Veteran's arteriosclerotic heart disease is not 
etiologically related to active service.  

3.  The Veteran does not have confirmed duty or visitation in the 
Republic of Vietnam or confirmed exposure to an herbicide agent 
in service.

4.  The Veteran is not currently service-connected for any 
disabilities. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service, nor may psychosis it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A heart condition was not incurred in or aggravated by active 
service, is not proximately due to or the result of a service-
connected disease or injury, and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a September 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  

A February 2009 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the Board concludes below that the preponderance of 
the evidence is against the Veteran's claims for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is 
no indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006). 

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
a VA examination in July 2010 to address his claimed psychiatric 
disorder.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that the VA examination obtained in this 
case is adequate as it is predicated on a review of the claims 
folder and medical records contained therein; contains a 
description of the history of the disability at issue; documents 
and considers the Veteran's complaints and symptoms and his 
reported stressors; includes a psychiatric examination and 
psychiatric testing; and contains a clear diagnosis and an 
opinion with regard to etiology the Veteran's diagnosed 
psychiatric disability.  

The Veteran was not afforded a VA examination to address his 
claimed heart condition.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, service treatment 
records do not reflect a heart condition in service, nor is the 
Veteran shown to have been exposed to an herbicide agent in 
service.  Absent evidence that indicates that the Veteran has a 
current claimed disability related to symptoms in service, the 
Board finds that a VA examination is not necessary for 
disposition of the claim.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to respond to 
VA notices.  The Veteran and his representative have not made the 
Board aware of any additional evidence that needs to be obtained 
prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including psychosis and arteriosclerosis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  An Acquired Psychiatric Disorder

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2010).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types, 
and circumstances of service, as shown by the veteran's military 
records and all pertinent medical and lay evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.304(f) (2010).  The evidence necessary 
to establish the occurrence of an in-service stressor for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy." Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the Veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service." Id. 

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not related 
to combat, the Veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or statements.  
See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the Veteran's personal participation 
is not required; rather the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002) (holding that a veteran need not corroborate his 
actual physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  75 
Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f)(3) as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The Veteran's personnel records show that he served in the 
Vietnam Combat Zone between October 1968 and March 1969.  The 
Veteran was authorized and paid combat pay for the months of 
October 1968 through March 1969.  The Board notes that combat pay 
or presence in a combat zone, without more, is insufficient to 
establish that the veteran engaged in combat with the enemy.  See 
VAOPGCPREC 12-99; Zarycki, 6 Vet. App. at 91 (mere presence in a 
combat zone is not sufficient to establish combat service).  The 
Veteran's military occupational specialty was that of a stock 
clerk, and his DD 214 does not reflect the receipt of medals 
normally associated with participation in combat.  However, the 
Veteran's personnel records also include a commendation dated 
April 1969 that noted that the USS Waller conducted combat 
operations against the enemy which include gunfire support 
missions, carrier escort, and special surveillance operations.  
It also noted that from September 1968 to April 1969, the USS 
Waller had been deployed from Norfolk and was operating as a unit 
of the U.S. Seventh Fleet.  Personnel records indicate that the 
Veteran was aboard the USS Waller from July 1968 to July 1969.  

The Veteran initially claimed entitlement to service connection 
for PTSD due to combat.  However, the majority of the Veteran's 
identified stressors in this case are not specifically related to 
combat.  The Board notes that the revised regulations do not 
apply to the Veteran's identified stressors which are not related 
to the Veteran's fear of hostile military or terrorist activity.  

In a detailed statement submitted by the Veteran in March 2009, 
he identified several stressful incidents during his time aboard 
the USS Waller.  These identified incidents included nervousness 
about being aboard a ship for the first time; witnessing a 
destroyer, which had been hit by enemy fire, being towed past his 
ship; sleep deprivation, as the Veteran noted that his bunk was 
located under the deck where the gunline fired all night; 
continued sleep deprivation, after requesting to be assigned to 
the night shift, due to being awakened on a regular basis during 
the day to unlock the store room for supplies; witnessing 
aircrafts fail on takeoff on another aircraft carrier; 
confinement to the ship for up to 30 days at a time with limited 
shore leave; and stress from headaches and dental problems.  The 
Veteran also reported harassment by a shipmate while assigned 
aboard the USS John King, and he reported that his Lieutenant 
ordered him to go see a psychiatrist, but indicated that a 
psychiatric consultation was never completed.  The Veteran 
indicated that he experienced actual or threatened death or 
serious injury when he was transferred from one ship to another 
via a transfer cable hanging from a helicopter; because the ship 
he was being transferred to changed course during his transfer, 
the helicopter crewman had to quickly raise him upward in order 
for the Veteran to clear the ships life lines and avoid injury or 
death.  The Veteran described witnessing a friend who was 
severely scalded while carrying a large pot of soup to the mess 
deck.  He reported that a friend of his was swept overboard 
during a storm and was not found.  The Veteran reported 
experiencing anxiety, paranoia, and depression due to the 
identified incidents noted above.  

The Board notes that while the majority of the Veteran's 
identified stressors were not capable of verification, the U.S. 
Army and Joint Services Records Research Center (JSRRC) confirmed 
that the USS Waller began naval support gunfire operations off 
Qui Nhon, Republic of Vietnam in October in 1968.  The Board 
further notes that the Veteran did appear to indicate some stress 
related to the gunline firing while he was located in the bunk 
below.  Thus, the Board finds that exposure to this gunfire has 
been verified.  

Service treatment records do not reflect any psychiatric problems 
in service.  On a report of medical history associated with the 
Veteran's May 1968 enlistment examination and a May 1972 Navy 
Reserve annual examination, the Veteran denied having any history 
of depression or excessive worry and he denied having nervous 
trouble of any sort. 

Private treatment records show that the Veteran was first seen 
for psychiatric treatment in 1987.  At that time, he had a 
primary diagnosis of delusional paranoid disorder, persecutory 
type, and a secondary diagnosis of major depression, recurrent.  
Since that time, VA and private treatment records show that the 
Veteran continued to receive treatment for various psychiatric 
diagnoses, to include anxiety, depression not otherwise 
specified, and delusional paranoid disorder.  Treatment notes 
from Tri-county Mental Health and Counseling Services dated from 
1987 to 2007 show that the Veteran carried a diagnosis of 
delusional disorder and depressive disorder.  A January 1993 
psychiatric consultation shows that the Veteran was 45 at that 
time.  He had the onset of mental illness five years prior at the 
age of 40.  He was hospitalized in March 1987 after threatening 
to kill coworkers because they allegedly had put broken glass in 
his sandwich.  He was discharged on a neuroleptic and an anti-
depressant.  He had been seen at the mental health clinic since 
August 1987.  His initial diagnosis was that of major depression 
with psychotic features.  At the time of the January 1993 
psychiatric consultation, the Veteran was assessed with an 
exacerbation of delusional disorder.   

The Veteran was seen for cardiac monitoring in July 2003 after 
being admitted at a private hospital for a history of chest 
pressure, nervousness, anxiety, and a feeling of guilt for the 
past two days.  His VA discharge summary noted his diagnoses to 
include possible anxiety neurosis and schizoaffective disorder 
with PTSD and depressive symptoms.  The Board notes, however, 
that these diagnoses were not associated with a psychiatric 
evaluation or with psychiatric treatment.  A June 2005 VA 
treatment report for the evaluation of the Veteran's 
arteriosclerotic heart disease also noted a diagnosis of PTSD.  
However, again, this diagnosis was not associated with a 
psychiatric evaluation or with psychiatric treatment.  It was 
noted that the Veteran had never been seen at the PTSD clinic 
there. 

An August 2008 VA psychology consultation shows that the Veteran 
was scheduled for an initial psychological interview and 
assessment.  He was transferring mental health care from Tri-
county Mental Health.  The Veteran's mental health history was 
reviewed and a psychiatric examination was completed.  The VA 
psychologist noted that the Veteran's records noted a past 
diagnosis of PTSD.  The Veteran described military service as 
being very stressful, but denied any traumatic events at that 
time.  The Veteran had nightmares but they were not trauma 
related.  The Veteran was diagnosed with schizoaffective 
disorder.

The Veteran was seen at VA for psychotherapy and medication 
management in September 2008.  During the examination, the 
Veteran reported having symptoms of PTSD and symptoms of 
depression.  A mental status examination was completed.  The 
Veteran was assessed with PTSD and schizoaffective disorder.   
The Board notes that there was no discussion of the Veteran's in-
service stressors.  

The Veteran was afforded a comprehensive VA examination in July 
2010.  The claims file and medical record were reviewed in their 
entirety.  The VA examiner noted that the Veteran was seen by his 
current VA psychiatrist since 2008.  Prior to that, he was seen 
by other psychiatrists off and on.  He first began mental health 
care at Tri-county Mental Health.  The Veteran was seen at VA but 
did not receive psychotherapy for PTSD.  Records from Tri-county 
Hospital from 1987 to 2008 reflect a diagnosis of delusional 
disorder and depression.  VA treatment records from 2008 until 
the date of the examination show a diagnosis of schizoaffective 
disorder and PTSD.  The first document providing evidence of 
mental health issues was in March 1987.  The VA examiner noted 
that the Veteran's records did not mention symptoms such as 
nightmares, hypervigilance, concern about safety, avoidance, and 
intrusive thoughts of the trauma.  The Veteran's diagnosis at 
termination from Tri-county Mental Health was delusional disorder 
and depressive disorder NOS.  The Veteran's VA physician first 
started seeing him in 2008 at which time she diagnosed PTSD and 
schizoaffective disorder.  The VA examiner noted that the VA 
psychiatrist had since revised her diagnosis to schizoaffective 
disorder only.  

The Veteran's pre-military history, military history, and post-
military were discussed.  The Veteran reported that he was in a 
combat zone, but reported that he did not see combat.  A 
performance evaluation upon the Veteran's separation from active 
duty in March 1970 stated that the Veteran "gets along 
exceptionally well with superiors as well as the people he works 
with."  Performance evaluations for the Veteran's Navy Reserve 
service, dated from 1971 to 1972 were also reviewed.  The Board 
notes that the Veteran returned to the Navy Reserves after his 
period of active service ended in 1970.  The VA examiner stated 
that the Veteran's performance evaluations indicated a high level 
of performance.  No records indicated complaints, unusual 
behaviors, or behavioral issues.  The Veteran appeared to 
function above average in his military career.  The Veteran 
discussed his psychiatric history and present symptomatology.  
The VA examiner stated that it seemed that the Veteran was doing 
the worst between 1987 and 1991 but had improved since that time.  
The Veteran described an incident in which he planned to kill his 
coworkers because he believed that they put glass in his 
sandwich.  His wife uncovered his plan and took him to get mental 
health treatment.  The VA examiner stated that this appeared to 
be his first contact with mental health professionals.  

A mental status examination was completed.  The VA examiner noted 
that the RO conceded that the Veteran was stationed aboard the 
USS Waller in October 
 1968 when the ship fired over 2, 471 rounds into the coast of 
Vietnam.  The VA examiner stated, however, that she had taken 
into consideration all of the stressors reported to her during 
the examination, and the stressors that the Veteran identified in 
his claims file.  The Veteran reported numerous traumas, but did 
not mention the one conceded by the RO above until the VA 
examiner directly asked him about it.  The Veteran reported that 
there was a lot of trauma from this ship.  He stated that he 
witnessed plane crashes and other bad events from this ship.  The 
VA examiner stated that the stressors met criterion A of the DSM-
IV.  In that regard, the VA examiner found that the Veteran had 
witnessed, as applied to someone else, a fire or explosion, a 
transportation accident, and a life-threatening illness or 
injury.  He had experienced exposure to a war zone and sudden 
unexpected death of someone close to him.  

The Veteran's PTSD symptoms were reviewed.  The VA examiner 
stated that the Veteran did not provide information consistent 
with a diagnosis of PTSD.  He did not report any avoidance 
criteria.  His reported symptoms were not consistent with hyper 
alertness or hyper arousal.  The Veteran was administered the 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2) and the 
PTSD Checklist Military (PCL-M).  The Veteran's MMPI-2 scales 
were similar to others who often manifest a psychotic or neurotic 
disorder or are exaggerating symptoms as a plea for help.  The 
Veteran's PTSD subscale was elevated and was consistent with some 
PTSD symptoms.  The VA examiner found that results of the PCL-M 
did not necessarily support or refute a diagnosis of PTSD.  The 
VA examiner ultimately diagnosed the Veteran with schizoaffective 
disorder.  She stated that it was unlikely that he Veteran's 
mental health issue was caused by or aggravated by his military 
service, noting that the Veteran's first documentation of mental 
concerns did not occur until 1987.   The VA examiner found that 
the Veteran met the DSM-IV stressor criterion, but he did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The VA 
examiner stated that there was no objective evidence that the 
Veteran began to experience his mental illness during service, or 
that it was incurred by his service in the military.  

A July 2010 VA psychiatric note shows that the Veteran was seen 
for psychotherapy and medication management.  The Veteran 
symptoms of paranoia and anxiety had increased since his July 
2010 VA examination.  It was noted that the Veteran had mental 
health issues in his family of origin.  His father had paranoid 
schizophrenia and was institutionalized.  According to the 
Veteran, he also had learning difficulties when he went to 
school.  He reported that he was hospitalized several times after 
he was released from the military.  A mental status examination 
was completed.  The Veteran was diagnosed with schizoaffective 
disorder.  

The Veteran has identified several in-service stressors.  
However, the only stressor which was capable of verification by 
the RO was the Veteran's exposure to guns firing off of the USS 
Waller in October 1968.  This stressor was discussed by a July 
2010 VA examiner, along with the Veteran's other identified 
stressors.  Although the VA examiner found that the Veteran met 
the DSM-IV stressor criteria, she ultimately found that the 
Veteran did not have a diagnosis of PTSD related to his claimed 
in-service stressors. 

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds that 
the VA's examiner, a psychologist who has reviewed the Veteran's 
records in regard to his claimed psychiatric disability, who has 
provided a discussion with respect to the Veteran's claimed PTSD 
stressor, and has completed a complete psychiatric examination to 
evaluate the Veteran's claimed PTSD, has provided the most 
probative evidence of record in assessing the Veteran's current 
psychiatric diagnosis and the etiology of such.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another when 
VA gives an adequate statement of reasons and bases).  The Board 
notes that diagnoses of PTSD noted in VA treatment records  prior 
to 2008 were not associated with any psychiatric treatment 
records or evaluations and are therefore of little probative 
value.  Similarly, although the Veteran's VA physician assessed 
him with PTSD in September 2008, there was no discussion of the 
Veteran's claimed PTSD stressors.  The Board finds it probative 
that the Veteran's VA physician later amended her diagnosis to 
exclude PTSD.  The Board finds that this evidence tends to 
support the July 2010 VA examiner's conclusion that the Veteran 
does not have a current diagnosis of PTSD.  The Board finds that 
in the instant case, the most probative evidence of record does 
not establish a diagnosis of PTSD.  See 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Further, the record 
contains no competent medical evidence relating a diagnosis of 
PTSD to a specific verified in-service stressor.  In light of the 
foregoing, the Board finds that service connection for PTSD is 
not warranted.

The Board notes that the Veteran also has currently diagnosed 
schizoaffective disorder.  The Veteran reported experiencing 
symptoms such as anxiety, paranoia, and depression in service.  
In this regard, the Veteran is competent to testify about 
observable symptoms or injury residuals.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Moreover, the Veteran is competent to report a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  However, based on a review of the available service 
records, to include the Veteran's performance evaluations 
completed at the time of his separation in service, and 
thereafter during his Navy Reserve service, and the fact that the 
Veteran did not seek psychiatric treatment until 1987, the VA 
examiner found that there was no objective evidence that the 
Veteran began to experience his mental illness during service, or 
that it was incurred by his service in the military.  These 
conclusions are supported by the contemporaneous record.  As 
such, the Board finds the Veteran's statements regarding symptoms 
in service and continuing since that time to be less credible 
than the objective record, which is thus, accorded greater 
probative.  The Board therefore, finds not only is there no 
competent and credible evidence showing that a psychiatric 
disorder manifested in service or that a psychosis manifested 
within one year of the Veteran's separation of service, but that 
based on the most credible and probative evidence of record 
including the July 2010 VA examiner's opinion, service connection 
for an acquired psychiatric disorder to include schizoaffective 
disorder is not warranted.  

In denying the Veteran's claim, the Board has considered the 
Veteran's own statements in support of his claim of a nexus to 
service.  Essentially, as noted, the Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, while the Veteran is competent to report 
what comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

As the Board has discussed above, the Veteran has provided a 
detailed statement in regard to the stressful incidents he 
experienced in service.  The Veteran is competent to provide 
testimony about his experiences in service, and about related 
feelings of anxiety, paranoia, and depression during that time.  
The Board finds, however, based on the lack of findings in the 
Veteran's service treatment records related to any complaints of 
anxiety, paranoia, and depression, and findings in the personnel 
records which indicate that the Veteran performed well in service 
and got along well with his superiors, that the Veteran's 
testimony is of lessened credibility in this regard.  The Board 
further finds that the Veteran is not competent to provide an 
opinion with respect to a current psychiatric diagnosis or the 
etiology of such.  As there is competent and credible medical 
evidence of record which shows that the Veteran does not have a 
current diagnosis of PTSD related to his identified in-service 
stressors, and that schizoaffective disorder was not likely 
incurred in or aggravated in service, the Board finds that any 
lay testimony the Veteran has provided in that regard, is of 
little probative value.



2.  A Heart Condition

The Board notes that during the pendency of this appeal, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to establish 
presumptions of service connection, based upon exposure to 
herbicides within the Republic of Vietnam during the Vietnam era, 
for three new conditions: ischemic heart disease, Parkinson's 
disease, and hairy cell leukemia and other B cell leukemias.  
VA's final regulation was issued on August 31, 2010.  See 75 Fed. 
Reg. 53202 -53216 (Aug. 31, 2010).  

Although the Veteran has not alleged that his claimed heart 
condition is related to exposure to an herbicide agent in 
service, in light of the new presumptions as it applies to 
ischemic heart disease, the Board has considered whether 
presumptive service connection is warranted in this case. 

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on May 
7, 1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2010).  The presumption of herbicide 
exposure is warranted for service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam (emphasis added).  
38 C.F.R. § 3.307(a)(6)(iii) (2010); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  An opinion of the General Counsel for VA 
held that service on a deep-water naval vessel off the shores of 
Vietnam may not be considered service in the Republic of Vietnam 
for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam 
era as the period beginning on February 28, 1961, and ending on 
May 7, 1975, and that this was not inconsistent with the 
definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A 
Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated its 
position that service in deep-water naval vessels (i.e. "blue 
water" service) offshore of Vietnam, as opposed to service aboard 
vessels in inland waterways of Vietnam (i.e. "brown water 
service") is not included as "service in the Republic of Vietnam" 
for purposes of presumptive service connection for Agent Orange 
diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) (comments section 
announcement of final rule adding diabetes to the list of Agent 
Orange presumptive diseases); see also VA Manual M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Part 10.k. 

Pursuant to the authority granted by the Agent Orange Act of 
1991, VA may determine that a presumption of service connection 
based on exposure to herbicides used in Vietnam is warranted for 
conditions that VA has found to have a statistically significant 
association with such exposure.  As such, VA has determined that 
a statistically significant association exists between exposure 
to herbicides and subsequent development of the following 
conditions:  chloracne, non-Hodgkin's lymphoma, soft tissue 
sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), 
multiple myeloma, acute and subacute peripheral neuropathy, 
prostate cancer, cancers of the lung, bronchus, larynx, trachea, 
Type II (adult-onset) diabetes mellitus, chronic lymphocytic 
leukemia, AL amyloidosis, Parkinson's disease, ischemic heart 
disease, and B-cell leukemias, such as hairy cell leukemia.  See 
38 C.F.R. § 3.309(e)

The Board notes that for purposes of this regulation, the term 
"ischemic heart disease" includes, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  VA and private 
treatment records show that the Veteran has current diagnoses of 
coronary artery disease and arteriosclerotic heart disease.  

The Veteran's Form DD 214 and personnel records show that he 
served in the Navy aboard the destroyer, USS Waller-DD466, from 
July 1968 to July 1968.  The Veteran received the Vietnam 
Campaign Medal for service in the Vietnam combat zone during the 
months of October 1968 through March 1969.  He received the 
Vietnam Service Medal.  The Veteran was transferred to the USS 
John King-DDG3 in July 1969, and he was transferred to the USS 
Stickell-DD888 in November 1969.

Although personnel records clearly show that the Veteran served 
aboard the USS Waller, a "blue water" Navy ship in the waters 
off the shore of the Republic of Vietnam from October 1968 to 
March 1969, personnel records do not confirm any duty or 
visitation in the Republic of Vietnam.  The Veteran has not 
submitted any additional evidence to show he had actual duty or 
visitation in Vietnam.  The Board also notes that there is no 
documentation that the USS Waller or other ships on which the 
Veteran was stationed, operated in rivers, canals, estuaries, and 
delta areas making up the inland waterways of the Republic of 
Vietnam or evidence that the Veteran's offshore ("blue water") 
vessel had operations on inland ("brown water") waterways or 
docked to shore.  See VA's Compensation and Pension Service 
Bulletins January 2010 and June 2010 (providing a list of ships 
that had "brown water" operations during the Vietnam era and 
identifying certain vessel types that operated primarily or 
exclusively on the inland waterways).   The Board does note that 
Veteran can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran has not identified any specific 
incidents of actual duty or visitation in Vietnam, nor has he 
provided any other evidence showing that he was exposed to an 
herbicide agent in service.  The record contains no evidence that 
corroborates that the Veteran was exposed to Agent Orange.

Absent qualifying service in Vietnam, and absent corroborating 
evidence of exposure to herbicides off shore, the Board finds 
that there is no basis for presumptive service connection due to 
herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2010).  However, the Veteran is not 
precluded from establishing service connection for a diagnosed 
disability with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The Veteran has also claimed that his current heart condition is 
secondary to PTSD.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

The record shows that the Veteran is not currently service 
connected for any disabilities.  Thus, secondary service 
connection is not warranted and the Board will consider the 
Veteran's claim on a direct basis only.  

Service treatment records do not reflect any complaints, 
diagnoses, or treatment related to a heart condition. 

Private treatment records show that the Veteran presented with 
right-sided chest pain in May 1994.  Chest x-rays taken in May 
1994, as compared to September 1989 were satisfactory and 
unchanged.  Private treatment records indicate that the Veteran 
was on cardiac medications in December 1996.  The Veteran was 
admitted in March 2003 with angina with strong risk factors for 
underlying coronary artery disease.  He was subsequently 
diagnosed with coronary artery disease.  He had a stent placed in 
2003 and 2004.  VA treatment records show that the Veteran has a 
current diagnoses include arteriosclerotic heart disease.  

The earliest indication of a possible heart condition was in the 
mid 1990s, and the earliest evidence of a diagnosed heart 
condition was in 2003.  The Board notes that this was over 25 
years after the Veteran's separation from service.  There is no 
evidence of record which indicates that the Veteran's current 
heart condition, diagnosed as arteriosclerotic heart disease, was 
incurred in service, nor was arteriosclerosis manifest within one 
year of the Veteran's separation from service.  In light of the 
foregoing, the Board finds that service-connection for a heart 
condition is not warranted. 

C.  Conclusion

The most probative evidence of record does not establish a 
current diagnosis of PTSD, and any other acquired psychiatric 
disorder to include schizoaffective disorder is not shown by 
competent evidence to be etiologically related to service.  A 
psychosis was not manifest within a year following the Veteran's 
separation from service, and no nexus has been established 
between the Veteran's current psychiatric disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the Veteran 
has an acquired psychiatric disorder, to include PTSD, 
etiologically related to active service.  

The Veteran's current heart condition, diagnosed as 
arteriosclerotic heart disease, was not incurred or aggravated in 
service, arteriosclerosis did not manifest within a year 
following the Veteran's separation from service, there is no 
confirmed service in the Republic of Vietnam or confirmed 
exposure to an herbicide agent in service, and no nexus has been 
established between the Veteran's current disability and his 
military service.  The Veteran is not currently service-connected 
for any disabilities.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the Veteran 
has a heart condition etiologically related to active service.  

The appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claims.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.

Service connection for a heart condition is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


